DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 16 is objected to because of the following informalities:  
With regard to Claim 16, line 8, the Examiner suggests changing “is leaving said subset of columns after having flown radially through each of the columns…” to “exits said subset of columns after passing through each of the columns…” for proper grammar.  Appropriate correction is required.
With regard to Claim 16, line 14, the Examiner suggested changing “flown” to “passed”.
With regard to Claim 16, last line on Page 4, please change “is become” to “becomes” for proper grammar.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 16, lines 1, 5, 8, it is unclear if there is any difference between “a set of mutually identical liquid chromatography columns”, “the set of identical columns”, or “subset of columns”. While this is one example, the Examiner requests Applicant to use consistent claim language throughout the claims to make the scope of the claims clear.
With regard to Claim 16, lines 7-8, “the process liquid, depleted by the subset of columns from the product of interest” is unclear. “The product of interest” lacks antecedent in the claims. Furthermore, it is not clear what is being depleted. The Examiner suggests claim language such as “the process liquid, a product of interest removed from the process liquid by the subset of identical chromatography columns,…”.
With regard to Claim 16, line 12, neither the claims nor the specification provide context for how to interpret “approximately” of “approximately 0.1-10%”. For the purpose of examination, “approximately” will be examined as within 10% of the ends of the claimed range.
With regard to Claim 16, line 15, “the packed bed of beads” lacks antecedent basis in the claims. Furthermore, it is unclear if “product” on line 15 is the same as “product of interest” on line 8. Please use consistent claim language.
With regard to Claim 16, last line on Page 4 of the claims, the presence of the term “if” makes it unclear whether any of the limitations after “if” are required in the claim. The Examiner suggests changing “if” to “when”.
With regard to Claims 17 and 19, the terms “inner frit” and “outer frit” are used in these claims, whereas the terms “inlet frit” and “outlet frit” were used in Claims 16 and 18
With regard to Claim 18, lines 1-2, the Examiner requests clarification for whether “comprise exactly” should be examined as “consisting of”.
With regard to Claim 19, lines 1-2, the Examiner requests clarification for whether “are made from exactly” should be examined as “each consist of”.
With regard to Claim 20, line 1, it is unclear if “a frit” corresponds to any of “inlet frit”, “outlet frit”, “inner frit”, or “outer frit”.
With regard to Claims 21-22, please see claim scope rejections for Claims 16-19 as appropriate for these claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regard to Claim 19, Claim 16 requires the bead diameter to be approximately 120-500 micrometer, whereas Claim 19
With regard to Claim 22, Claim 21 requires the bead diameter to be approximately 120-500 micrometer, whereas Claim 22 broadens the range of the bead diameter to between 200 micrometer and 1 millimeter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kinna (“IMAC capture of recombinant protein from unclarified mammalian cell feed streams”) in view of Jungbauer (“Continuous downstream processing of biopharmaceuticals”).
With regard to Claim 16, Kinna discloses a method for direct capture using immobilized metal affinity chromatography (IMAC) of hexahistidine (His6) tagged proteins from unclarified Chinese Hamster Ovary (CHO) cell feed streams (Abstract). Kinna discloses a method of processing a process liquid using a chromatography column for liquid chromatography comprising a torus shaped packed bed of beads (Abstract, P131/Figure 1A, Kinna uses radial flow chromatography employing a torus shaped packed bed of agarose resin beads). 
Kinna discloses the process liquid containing biologics that are captured by the beads wherein as the first processing step downstream from the process liquid creating source, being a cell culture vessel, the process liquid is fed to a chromatography column without any intermediate filtration or other clarification equipment, nor any harvest holding-step or holding vessel (Abstract, the radial flow chromatography circumvents expensive and cumbersome centrifugation and/or filtration steps and allows direct capture from unclarified CHO cell feed streams). Kinna discloses the process liquid, depleted by the chromatography column from the product of interest, leaves the column after having flown radially through the column (Abstract, the process employs radial flow chromatography with the agarose resin beads that allow free passage of cells but capture His-tagged proteins from the feed stream).
Kinna discloses wherein the process liquid is concentrated crude CHO cell culture harvest, the CHO cell diameter is approximately 0.1-10% of bead diameter, the bead diameter is approximately 120-500 micrometer, the beads are hydrophilic (Abstract, the beads are 300-500 micrometer, the cell line is the same as claimed, such 
Kinna discloses the liquid chromatography column is designed to be radially flown through by the process liquid and comprising the packed bed of beads designed to capture product from the process liquid, the packed bed held between an inlet and outlet frit of the column wherein the inlet frit through which the liquid to be processed enters the packed bed, has a first surface area and wherein the outlet frit through which the liquid exits the packed bed has a second surface area smaller than the first surface area, wherein the column has an I/O ratio which is the ratio between the surface area of the inlet frit and the surface area of the outlet frit, and wherein the liquid to be processed flows radially inward from the inlet frit towards the outlet frit (P131/Figure 1A, P132/Radial flow chromatography operation, Figure 1A shows flow from outer circumference of column to inner circumference; frits of 200 microns were used; the inlet frit being on the outer circumference of the column would inherently have a larger surface area than the outlet frit).
Kinna discloses that non-specifically bound proteins were removed via wash buffer before elution, and the column was stripped and regenerated after each use (P132/Radial flow chromatography operation).
However, Kinna is silent to a set of mutually identical liquid chromatography columns, the columns of the subset of at least two columns are connected in series with each other and the process liquid is supplied to the most upstream column of the subset, flows successively through the in series connected columns and leaves the subset through the most downstream column and after time elapse, if the most 
Jungbauer discloses that continuous manufacturing has been applied in many different industries but has been pursued reluctantly in biotechnology where the batchwise process is still the standard (Abstract). Jungbauer discloses that a shift to continuous operation can improve productivity of a process and substantially reduce the footprint (Abstract).
Jungbauer also discloses that productivity can be further improved with countercurrent loading, also known as periodic countercurrent chromatography (PCCC) loading (P488/C1/Concurrent and countercurrent loading). Jungbauer discloses that in PCCC loading, the first chromatography column can be loaded to saturation point and further loading the second chromatography column (P488/C1/Concurrent and countercurrent loading). Jungbauer discloses that then the first column is washed and eluted, and the second chromatography column continues to be loaded (P488/C1/Concurrent and countercurrent loading). Implicit in this description is that the nth column would be loaded to saturation point and further loading an nth + 1 
Jungbauer’s description of operation of periodic countercurrent chromatography loading is substantially the same method as claimed. In Jungbauer’s method, each column is loaded to saturation, then taken offline to be eluted and regenerated while the next column is loaded to saturation, then reintroduced into the loading process.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the process of Kinna to comprise a set of mutually identical liquid chromatography columns, the columns of the subset of at least two columns are connected in series with each other and the process liquid is supplied to the most upstream column of the subset, flows successively through the in series connected columns and leaves the subset through the most downstream column and after time elapse, if the most upstream column becomes saturated with product, the most upstream column is disconnected from the subset and removed from the series connection and a replacement column from the set is added to the subset such that it is connected in series downstream from the most downstream column of the subset and this process is repeated and the column removed from the subset is off-line processed to reset the packed bed of this column such that this column is made ready to become available for the subset to become saturated again by connecting this column in series as the most downstream column of the subset, as taught by Jungbauer, since a shift to continuous operation can improve productivity of a process and substantially reduce the footprint.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kinna (“IMAC capture of recombinant protein from unclarified mammalian cell feed streams”) in view of Jungbauer (“Continuous downstream processing of biopharmaceuticals”), as applied to the claims above, and in further view of Besselink (“Are axial and radial flow chromatography different?”), Raedts (“Proxcys b.v.”), and Raedts (US 2013/0270167).
With regard to Claim 17, modified Kinna discloses all the limitations in the claims as set forth above. Kinna discloses the bed height is at least 10 mm and not more than 200 mm (P132/Radial flow chromatography operation, 6 cm bed height (60 mm).
However, modified Kinna is silent to wherein for each column the following applies: the I/O ration is at least 1.5:1 and not more than 4:1, such that the first surface area is at least 1.5 and not more than 4 times the second surface area, the bed volume is at least 10 mL and not more than 20 L, and in the space delimited by the inner frit, a core member is located, the external wall of which delimits an inner flow channel with the inner frit.
However, these limitations are common process parameters and structure for radial flow chromatography.
For example, Besselink et al (Besselink) discloses a radial flow column with a ratio of 1.8 between outer and inner surface area, and the breakthrough performance of radial flow chromatography is very similar to axial flow when the ratio between outer and inner radius of the radial flow column is around 2 (Abstract).
Furthermore, Raedts discloses that for Proxcys Pilot or Process lines, the bed height may be between 5 cm to 20 cm (50 mm to 200 mm) with a column volume of 2 L up to 250 L (Page 11).

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein for each column of modified Kinna the following applies: the I/O ration is at least 1.5:1 and not more than 4:1, such that the first surface area is at least 1.5 and not more than 4 times the second surface area, the bed volume is at least 10 mL and not more than 20 L, and in the space delimited by the inner frit, a core member is located, the external wall of which delimits an inner flow channel with the inner frit, as taught by Besselink, Raedts, and Raedts, since these claimed operating parameters and structures are all common for radial flow chromatography.
However, modified Kinna is silent to the diameter of the inner frit is at least 10 and below 150 mm, the outer flow channel delimited outside the outer frit has a width of at least 0.5 mm and the inner flow channel has a width that equals the outer flow channel width times the actual I/O ratio.
The goal of the distribution means and inlet channel (outer flow channel) of a radial flow chromatography column is to direct process feed to be separated in the radial bed evenly across a longitudinal length of said bed in a substantially horizontal direction (Raedts ‘167, Abstract). Furthermore, the collections channel (inner flow channel) is designed to provide even application of the sample and horizontal streamlines across the chromatographic bed (Raedts ‘167, [0011]). 
The recitation of the claimed dimensions appears to achieve the same result as directed in the prior art. MPEP § 2144.04(IV)(A) states that where the only difference between the prior art and the claims was a recitation of relative dimensions of the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the diameter of the inner frit is at least 10 and below 150 mm, the outer flow channel delimited outside the outer frit has a width of at least 0.5 mm and the inner flow channel has a width that equals the outer flow channel width times the actual I/O ratio, since the recitation of the claimed dimensions appears to achieve the same result as directed in the prior art of Raedts ‘167, and since where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04(IV)(A).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kinna (“IMAC capture of recombinant protein from unclarified mammalian cell feed streams”) in view of Jungbauer (“Continuous downstream processing of biopharmaceuticals”), as applied to the claims above, and in further view of Rosengren (US 2017/0333957).
With regard to Claim 18, modified Kinna discloses all the limitations in the claims as set forth above. However, modified Kinna is silent to wherein the inlet and outlet first comprise exactly three woven wire layers, mutually diffusion bonded, the filter layer directly exposed to the torus shaped packed bed, the layer providing the opposite face being a reinforcement layer, the layer in between being a dispersion or reinforcement layer. 

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the inlet and outlet frits of modified Kinna comprise exactly three woven wire layers, mutually diffusion bonded, the filter layer directly exposed to the torus shaped packed bed, the layer providing the opposite face being a reinforcement layer, the layer in between being a dispersion or reinforcement layer, as taught by Rosengren, since such frits are robust and provide suitable pore structures.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kinna (“IMAC capture of recombinant protein from unclarified mammalian cell feed streams”) in view of Jungbauer (“Continuous downstream processing of biopharmaceuticals”) and Rosengren (US 2017/0333957), as applied to the claims above, and in further view of  Besselink (“Are axial and radial flow chromatography different?”).
With regard to Claim 19, modified Kinna discloses all the limitations in the claims as set forth above. Kinna discloses the bed height is at least 20 mm and below 150 mm and the hydrophilic beads have a size between 300 microns and 1 mm (Abstract, P132/Radial flow chromatography operation). Modified Kinna of Claim 18 comprises wherein the inner and outer frit are made from exactly three layers of woven wires of stainless steel, directly laid on top of each other (Rosengren, [0029], [0030]). 
However, modified Kinna is silent to the three layers of woven wires of stainless steel providing a pore size of at least 100 microns and the I/O is below 3.5:1 such that the first surface area is at least 1.5 and not more than 3.5 times the second surface area.
Rosengren discloses the bed supports have an open pore structure with a pore diameter of 5 microns to 250 microns to allow for liquid passage and may comprise woven meshes ([0029]). The bed supports may be a sintered multilayer metal mesh made of stainless steel; these bed supports are robust and provide suitable pore structures ([0030]).
Furthermore, Besselink et al (Besselink) discloses a radial flow column with a ratio of 1.8 between outer and inner surface area, and the breakthrough performance of radial flow chromatography is very similar to axial flow when the ratio between outer and inner radius of the radial flow column is around 2 (Abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the three layers of woven wires of stainless steel of modified Kinna providing a pore size of at least 100 microns and the I/O is below 3.5:1 such that the first surface area is at least 1.5 and not more than 3.5 times the second surface .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kinna (“IMAC capture of recombinant protein from unclarified mammalian cell feed streams”) in view of Jungbauer (“Continuous downstream processing of biopharmaceuticals”), Rosengren (US 2017/0333957), and Besselink (“Are axial and radial flow chromatography different?”), as applied to the claims above, and in further view of Perkins (US 3,398,512).
With regard to Claim 20, modified Kinna discloses all the limitations in the claims as set forth above. However, modified Kinna is silent to the filter layer of a frit is woven according to plain dutch weave.
Perkins discloses that gradients in a chromatography column are corrected by means of packing support screens of variable porosity (Abstract). Perkins discloses that a packing screen may have a very fine weave, preferably a dutch weave material in order to acquire increased rigidity which will prevent distortion of this member when the column is packed (C7/L7-11).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the filter layer of a frit of modified Kinna is woven according to plain dutch weave, as taught by Perkins, in order to acquire increased rigidity which will prevent distortion of this member when the radial column is packed.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kinna (“IMAC capture of recombinant protein from unclarified mammalian cell feed streams”) in view of Jungbauer (“Continuous downstream processing of biopharmaceuticals”), Cattaneo (US 2017/0204446), Besselink (“Are axial and radial flow chromatography different?”), Raedts (“Proxcys b.v.”), and Raedts (US 2013/0270167).
With regard to Claim 21, Kinna discloses a method for direct capture using immobilized metal affinity chromatography (IMAC) of hexahistidine (His6) tagged proteins from unclarified Chinese Hamster Ovary (CHO) cell feed streams (Abstract). Kinna discloses a method of processing a process liquid using a chromatography column for liquid chromatography comprising a torus shaped packed bed of beads (Abstract, P131/Figure 1A, Kinna uses radial flow chromatography employing a torus shaped packed bed of agarose resin beads). 
Kinna discloses the process liquid containing biologics that are captured by the beads wherein as the first processing step downstream from the process liquid creating source, being a cell culture vessel, the process liquid is fed to a chromatography column without any intermediate filtration or other clarification equipment, nor any harvest holding-step or holding vessel (Abstract, the radial flow chromatography circumvents expensive and cumbersome centrifugation and/or filtration steps and allows direct capture from unclarified CHO cell feed streams). Kinna discloses the process liquid, depleted by the chromatography column from the product of interest, leaves the column after having flown radially through the column (Abstract, the process employs radial flow chromatography with the agarose resin beads that allow free passage of cells but capture His-tagged proteins from the feed stream).
Kinna discloses wherein the process liquid is concentrated crude CHO cell culture harvest, the CHO cell diameter is approximately 0.1-10% of bead diameter, the 
Kinna discloses wherein the column is connected directly to the cell culture exit of the cell culture vessel in which cell culturing takes place and which cell culture vessel contains a mixture of cell culture media and the crude CHO cell culture harvest (P132/Bioreactor Fermentation).
Kinna discloses the liquid chromatography column is designed to be radially flown through by the process liquid and comprising the packed bed of beads designed to capture product from the process liquid, the packed bed held between an inlet and outlet frit of the column wherein the inlet frit through which the liquid to be processed enters the packed bed, has a first surface area and wherein the outlet frit through which the liquid exits the packed bed has a second surface area smaller than the first surface area, wherein the column has an I/O ratio which is the ratio between the surface area of the inlet frit and the surface area of the outlet frit, and wherein the liquid to be processed flows radially inward from the inlet frit towards the outlet frit (P131/Figure 1A, P132/Radial flow chromatography operation, Figure 1A shows flow from outer circumference of column to inner circumference; frits of 200 microns were used; the inlet frit being on the outer circumference of the column would inherently have a larger surface area than the outlet frit).

However, Kinna is silent to wherein the cell culture vessel contains between 1,000 and 10,000 L of mixture of cell culture media and the crude CHO cell culture harvest.
Cattaneo discloses that it is industry standard for cell media of CHO or other lines to be cultured in large steel vats of 10,000 L or more ([0005]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the cell culture vessel of Kinna contains between 1,000 and 10,000 L of mixture of cell culture media and the crude CHO cell culture harvest, as taught by Cattaneo, since this is industry standard for scaled up continuous biomanufacturing (Cattaneo, Abstract).
However, modified Kinna is silent to a set of mutually identical liquid chromatography columns, the columns of the subset of at least two columns are connected in series with each other and the process liquid is supplied to the most upstream column of the subset, flows successively through the in series connected columns and leaves the subset through the most downstream column and after time elapse, if the most upstream column becomes saturated with product, the most upstream column is disconnected from the subset and removed from the series connection and a replacement column from the set is added to the subset such that it is connected in series downstream from the most downstream column of the subset and this process is repeated and the column removed from the subset is off-line processed 
Jungbauer discloses that continuous manufacturing has been applied in many different industries but has been pursued reluctantly in biotechnology where the batchwise process is still the standard (Abstract). Jungbauer discloses that a shift to continuous operation can improve productivity of a process and substantially reduce the footprint (Abstract).
Jungbauer also discloses that productivity can be further improved with countercurrent loading, also known as periodic countercurrent chromatography (PCCC) loading (P488/C1/Concurrent and countercurrent loading). Jungbauer discloses that in PCCC loading, the first chromatography column can be loaded to saturation point and further loading the second chromatography column (P488/C1/Concurrent and countercurrent loading). Jungbauer discloses that then the first column is washed and eluted, and the second chromatography column continues to be loaded (P488/C1/Concurrent and countercurrent loading). Implicit in this description is that the nth column would be loaded to saturation point and further loading an nth + 1 chromatography column as the periodic loading operation continues through each column (P488/C1/Concurrent and countercurrent loading).
Jungbauer’s description of operation of periodic countercurrent chromatography loading is substantially the same method as claimed. In Jungbauer’s method, each column is loaded to saturation, then taken offline to be eluted and regenerated while the next column is loaded to saturation, then reintroduced into the loading process.

Kinna discloses the bed height is at least 10 mm and not more than 200 mm (P132/Radial flow chromatography operation, 6 cm bed height (60 mm).
However, modified Kinna is silent to wherein for each column the following applies: the I/O ration is at least 1.5:1 and not more than 4:1, such that the first surface area is at least 1.5 and not more than 4 times the second surface area, the bed volume is at least 10 mL and not more than 20 L, and in the space delimited by the inner frit, a 
However, these limitations are common process parameters and structure for radial flow chromatography.
For example, Besselink et al (Besselink) discloses a radial flow column with a ratio of 1.8 between outer and inner surface area, and the breakthrough performance of radial flow chromatography is very similar to axial flow when the ratio between outer and inner radius of the radial flow column is around 2 (Abstract).
Furthermore, Raedts discloses that for Proxcys Pilot or Process lines, the bed height may be between 5 cm to 20 cm (50 mm to 200 mm) with a column volume of 2 L up to 250 L (Page 11).
Finally, Raedts discloses the outlet frit of a radial flow chromatography column disposed adjacent to a core member defining an outlet channel (Abstract, [0015]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein for each column of modified Kinna the following applies: the I/O ration is at least 1.5:1 and not more than 4:1, such that the first surface area is at least 1.5 and not more than 4 times the second surface area, the bed volume is at least 10 mL and not more than 20 L, and in the space delimited by the inner frit, a core member is located, the external wall of which delimits an inner flow channel with the inner frit, as taught by Besselink, Raedts, and Raedts, since these claimed operating parameters and structures are all common for radial flow chromatography.
However, modified Kinna is silent to the diameter of the inner frit is at least 10 and below 150 mm, the outer flow channel delimited outside the outer frit has a width of 
The goal of the distribution means and inlet channel (outer flow channel) of a radial flow chromatography column is to direct process feed to be separated in the radial bed evenly across a longitudinal length of said bed in a substantially horizontal direction (Raedts ‘167, Abstract). Furthermore, the collections channel (inner flow channel) is designed to provide even application of the sample and horizontal streamlines across the chromatographic bed (Raedts ‘167, [0011]). 
The recitation of the claimed dimensions appears to achieve the same result as directed in the prior art. MPEP § 2144.04(IV)(A) states that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the diameter of the inner frit is at least 10 and below 150 mm, the outer flow channel delimited outside the outer frit has a width of at least 0.5 mm and the inner flow channel has a width that equals the outer flow channel width times the actual I/O ratio, since the recitation of the claimed dimensions appears to achieve the same result as directed in the prior art of Raedts ‘167, and since where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kinna (“IMAC capture of recombinant protein from unclarified mammalian cell feed streams”) in view of Jungbauer (“Continuous downstream processing of biopharmaceuticals”), Besselink (“Are axial and radial flow chromatography different?”), Cattaneo (US 2017/0204446), Raedts (“Proxcys b.v.”), and Raedts (US 2013/0270167), as applied to the claim above, and in further view of Rosengren (US 2017/0333957) and Perkins (US 3,398,512).
With regard to Claim 22, modified Kinna comprises all the limitations in the claims as set forth above. Kinna discloses the bed height is at least 20 mm and below 150 mm and the hydrophilic beads have a size between 300 microns and 1 mm (Abstract, P132/Radial flow chromatography operation). However, modified Kinna is silent to wherein the inlet and outlet first comprise exactly three woven wire layers, mutually diffusion bonded, the filter layer directly exposed to the torus shaped packed bed, the layer providing the opposite face being a reinforcement layer, the layer in between being a dispersion layer and each frit providing a pore size of at least 100 micrometer.
Rosengren discloses providing a process column comprising an upper and lower bed support, column chamber, movable adapter and outlets (Abstract). Rosengren discloses the bed supports have an open pore structure with a pore diameter of 5 microns to 250 microns to allow for liquid passage and may comprise woven meshes ([0029]). The bed supports may be a sintered multilayer metal mesh made of stainless 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the inlet and outlet frit of modified Kinna comprises exactly three woven wire layers, mutually diffusion bonded, the filter layer directly exposed to the torus shaped packed bed, the layer providing the opposite face being a reinforcement layer, the layer in between being a dispersion layer and each frit providing a pore size of at least 100 micrometer, as taught by Rosengren, since such frits are robust and provide suitable pore structures.
However, modified Kinna is silent to wherein the filter layer of a frit is woven according to plain dutch weave.
Perkins discloses that gradients in a chromatography column are corrected by means of packing support screens of variable porosity (Abstract). Perkins discloses that a packing screen may have a very fine weave, preferably a dutch weave material in order to acquire increased rigidity which will prevent distortion of this member when the column is packed (C7/L7-11).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the filter layer of a frit of modified Kinna is woven 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner




/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777